 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ewe ee eee eee ee ee ae ee ee ee ee xX
UNITED STATES OF AMERICA, :
-against- :
: ORDER
KADEEM DEAN .
: 21 Crim. 9 (GBD)
Defendant. :
Dee ee ee le ee ee ee ee eee ee eee eee xX

GEORGE B. DANIELS, District Judge:
The status conference is adjourned from July 21, 2021 to September 21, 2021 at 9:45 a.m.
Time is excluded in the interest of justice pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7),

until that time.

Dated: New York, New York
July 14, 2021

SO ORDERED.

a 8B. Dork

EGRGRB. DANIELS
UNITED STATES DISTRICT JUDGE

 
